UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7221


VICTOR W. STUDEVANT,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-01242-GBL-JFA)


Submitted:   October 10, 2012              Decided:   November 13, 2012


Before KING, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor W. Studevant, Appellant Pro Se. Alice Theresa Armstrong,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Victor      W.    Studevant       seeks   to    appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of    the   denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Studevant has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3